In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate petitions designating Ronald Friedman as a candidate in a primary election to be held on September 9, 2008, for the nomination of the Conservative, Working Families, and Independence Parties as their candidate for the public office of East Fishkill Town Justice, the petitioners appeal from a final order of the Supreme Court, Dutchess County (Brands, J.), dated August 8, 2008, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court properly validated those signatures which were witnessed by the respondent Ronald Friedman, a notary public, who obtained a statement from each of the signatories affirming the truth of the matter to which they subscribed their names and thereby substantially complied with Election Law § 6-132 (3) (see Matter of Brown v Suffolk County Bd. of Elec*698tions, 264 AD2d 489 [1999]; Matter of Quintyne v Canary, 104 AD2d 473 [1984]). Although the signatories were not asked to “swear,” the notary public administered an oath in a form “calculated to awaken the conscience and impress the mind of the person taking it in accordance with his religious or ethical beliefs” (CPLR 2309 [b]). Accordingly, the Supreme Court properly denied the petition to invalidate and dismissed the proceeding.
The parties’ remaining contentions are without merit. Florio, J.P., Eng, Belen and Chambers, JJ., concur.